Cite as: 597 U. S. ____ (2022)           1

                  Statement of KAVANAUGH, J.

SUPREME COURT OF THE UNITED STATES
     ZENON GRZEGORCZYK v. UNITED STATES
   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED
   STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT
              No. 21–5967. Decided June 30, 2022

  The petition for a writ of certiorari is denied.
  Statement of JUSTICE KAVANAUGH, with whom THE
CHIEF JUSTICE, JUSTICE THOMAS, JUSTICE ALITO, and
JUSTICE BARRETT join, respecting the denial of certiorari.
  The defendant in this case wanted to murder six people
whom he blamed for his divorce and for the loss of custody
of his child. He hired and paid hitmen. And he told the
hitmen to burn the six intended victims alive. So that he
would have a good alibi, the defendant planned to be in Po-
land when the murders occurred. It turned out, however,
that the would-be hitmen were undercover law enforcement
officers. So the defendant was arrested and federally
charged with murder for hire and a firearms violation.
  The United States then negotiated a plea deal with the
defendant. The plea agreement was unconditional. Among
other things, the defendant waived any right to challenge
his murder-for-hire and firearms convictions. Consistent
with that plea agreement, the defendant was sentenced to
almost 18 years of imprisonment.
  A couple of years later, the defendant filed a motion un-
der 28 U. S. C. §2255 collaterally challenging his firearms
conviction. Because of the defendant’s unconditional guilty
plea, the District Court denied the motion, and the Seventh
Circuit affirmed. Based on the Government’s current view
of certain cases decided after the defendant’s guilty plea,
the Government now asks this Court to vacate the Seventh
Circuit’s judgment and to order the Seventh Circuit to re-
2             GRZEGORCZYK v. UNITED STATES

                   Statement of KAVANAUGH, J.

consider the defendant’s §2255 motion. Because the Sev-
enth Circuit correctly concluded that the defendant’s un-
conditional guilty plea precluded any argument based on
the new caselaw, this Court has no appropriate legal basis
to vacate the Seventh Circuit’s judgment.
   That said, the Constitution affords the Executive Branch
authority to unilaterally provide relief to the defendant, if
the Executive wishes to do so. The Framers of the Consti-
tution contemplated that a federal criminal conviction or
sentence might later be questioned by the Executive. And
Article II of the Constitution grants the President broad
unilateral authority to pardon federal defendants and to
commute federal sentences. Art. II, §2, cl. 1. Presidents
regularly exercise that power.
   In order to provide relief to the defendant in this case, the
Executive Branch therefore has no need to enlist the Judi-
ciary, or to ask the Judiciary to depart from standard prac-
tices and procedures. To the extent that the Department of
Justice has concluded that this defendant’s conviction
should be vacated or that his sentence should be reduced,
the Attorney General may recommend a pardon or commu-
tation to the President, and the President may pardon the
defendant or commute the sentence.
                  Cite as: 597 U. S. ____ (2022)              1

                    SOTOMAYOR, J., dissenting

SUPREME COURT OF THE UNITED STATES
      ZENON GRZEGORCZYK v. UNITED STATES
   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED
   STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT
               No. 21–5967. Decided June 30, 2022

   JUSTICE SOTOMAYOR, with whom JUSTICE BREYER,
JUSTICE KAGAN, and JUSTICE GORSUCH join, dissenting
from the denial of a grant, vacate, and remand order.
   Neither the Federal Government nor federal courts are
immune from making mistakes. Accordingly, on rare occa-
sions, after the Government prevails in a case in a court of
appeals, the Solicitor General asks this Court to grant a pe-
tition for certiorari, vacate the judgment below, and remand
(GVR) in light of an error or an intervening development.
Such requests occur in only a handful of the several thou-
sand cases this Court considers every Term on its certiorari
docket. When they are made, however, they are often of
enormous consequence to the nongovernmental party.
They may affect a petitioner’s deportation, the length of a
petitioner’s prison sentence, or even a petitioner’s eligibility
for the death penalty.
   Today marks the second instance this Term in which this
Court has refused to issue a GVR order, notwithstanding
the Solicitor General’s confession of error, in a criminal case
with great stakes for the individual petitioner. See Coonce
v. United States, 595 U. S. ___ (2021) (SOTOMAYOR, J., dis-
senting). Through these cases, the Court appears to be qui-
etly constricting its GVR practice. Here, it deprives peti-
tioner Zenon Grzegorczyk of an opportunity to remedy an
unlawful 7½-year component of his prison sentence, despite
the Government’s support. Nothing in precedent or history
supports such a cramped conception of the Court’s GVR
practice, which forces individuals like Grzegorczyk to bear
the brutal cost of others’ errors and denies them the benefit
2             GRZEGORCZYK v. UNITED STATES

                    SOTOMAYOR, J., dissenting

of a readily available, and potentially life-altering, proce-
dural mechanism to correct those errors.
                               I
   In 2014, Grzegorczyk pleaded guilty in federal court to
one count of knowingly using a facility of interstate com-
merce with intent that a murder be committed, in violation
of 18 U. S. C. §1958(a), and one count of possessing a fire-
arm in furtherance of a “crime of violence,” in violation of
§924(c)(1)(a). Grzegorczyk’s §924(c) conviction was ex-
pressly premised on his §1958(a) conviction as the predicate
“crime of violence.” Brief for United States 4. The District
Court sentenced Grzegorczyk to a total of 17 years and 7
months’ incarceration, 5 years of which were for the §924(c)
charge. In his plea agreement, Grzegorczyk waived his
right to appeal except as to the validity of his plea and the
sentence imposed.
   This Court subsequently held the residual clause of
§924(e), defining “violent felony” for purposes of the Armed
Career Criminal Act, unconstitutionally vague. See John-
son v. United States, 576 U. S. 591, 597 (2015). Grzegorczyk
filed a motion under 28 U. S. C. §2255, arguing that the
similarly worded residual clause defining “crime of vio-
lence” in 18 U. S. C. §924(c)(3)(B) was unconstitutionally
vague, that his §1958(a) conviction did not independently
qualify as a “crime of violence” under the elements clause
of §924(c)(3)(A), and that his §924(c) conviction was there-
fore invalid. While the motion was pending, this Court
struck down §924(c)(3)(B) as unconstitutionally vague. See
United States v. Davis, 588 U. S. ___, ___ (2019) (slip op., at
24).
   The District Court denied Grzegorczyk’s motion based on
his waiver of appellate rights. Grzegorczyk appealed, argu-
ing that his claim was cognizable. The Government re-
sponded that although §924(c)(3)(B) was indeed unconsti-
tutional, Grzegorczyk’s §1958(a) conviction nevertheless
                  Cite as: 597 U. S. ____ (2022)             3

                    SOTOMAYOR, J., dissenting

constituted a “crime of violence” under the elements clause
of §924(c)(3)(A), so his §924(c) conviction remained valid.
The Government also chose to invoke Grzegorczyk’s appeal
waiver as a procedural bar to his claims. The Seventh Cir-
cuit sided with the Government solely as to Grzegorczyk’s
waiver of rights.
    Grzegorczyk petitioned for certiorari. The Government
responded by asking this Court to issue a GVR order. See
Brief for United States 7–8. The Government explains that
“its usual practice is to waive any applicable procedural de-
fenses on collateral review” where it “determines that a de-
fendant’s conviction under Section 924(c) is invalid and no
other grounds support the defendant’s overall sentence.”
Id., at 10–11. Below, the Government did not follow this
practice, and instead invoked Grzegorczyk’s waiver, be-
cause it mistakenly believed §1958(a) to be a “crime of vio-
lence” under the elements clause of §924(c)(3)(A). Now,
however, the Government has determined, in view of
§1958(a)’s elements, that the offense does not satisfy the re-
quirements of §924(c)(3)(A) and therefore does not consti-
tute a “crime of violence.” As a result, the Government
“agrees . . . that [Grzegorczyk’s] Section 924(c) conviction is
. . . invalid,” and it asks this Court to issue a GVR order to
“allow the district court to reevaluate [Grzegorczyk’s] sen-
tence.” Id., at 10, 11.
    The Government adds that GVR would permit correction
of an additional error in Grzegorczyk’s sentence: The par-
ties had erroneously agreed that his §1958(a) conviction (for
which the District Court imposed a sentence of 12 years and
7 months’ incarceration) had a statutory maximum punish-
ment of 20 years, when in fact the relevant statutory maxi-
mum was 10 years. Between the 2 years and 7 months of
extrastatutory punishment imposed on the §1958(a) convic-
tion and the 5 years imposed on the concededly invalid
§924(c) conviction, then, over 7½ years of unlawful incar-
ceration hang in the balance.
4                GRZEGORCZYK v. UNITED STATES

                       SOTOMAYOR, J., dissenting

    Nonetheless, this Court denies certiorari.
                               II
  Grzegorczyk’s case falls comfortably within this Court’s
longstanding GVR practice, as codified in statute and ap-
plied in precedent. The authority for this practice stems
from 28 U. S. C. §2106, which provides that “[t]he Supreme
Court . . . may . . . vacate, set aside or reverse any judg-
ment, decree, or order of a court lawfully brought before it
for review, and may remand the cause and . . . require such
further proceedings to be had as may be just under the cir-
cumstances.”
  This Court has historically exercised this broad grant of
authority to issue GVR orders in many circumstances, in-
cluding, as relevant here, “in light of the position asserted
by the Solicitor General” (e.g., where the Solicitor General
confesses error). The Court has entered GVR orders on the
Government’s motion, without undertaking any express
analysis of the merits, for well over a century. See, e.g., De
Baca v. United States, 189 U. S. 505 (1903) (per curiam)
(“Error being confessed by the appellees, judgment re-
versed, and cause remanded with directions to proceed
therein according to law”); Ballin v. Magone, 140 U. S. 670
(1891) (per curiam) (“Judgment reversed, with costs, by
consent of [the Attorney General], who confessed error, and
cause remanded to be proceeded in according to law and
justice, on motion of Mr Assistant Attorney General Maury
for defendant in error”).1
  In the modern era, the Court has explained that a GVR
order may be appropriate even where the Solicitor General
may not concede, or the Court may not perceive, an absolute
certainty that the judgment would be different on remand:
——————
  1 Although these orders refer to reversal rather than vacatur, the dif-

ference in terminology appears to be an artifact of the era. See A. Bruhl,
The Remand Power and the Supreme Court’s Role, 96 Notre Dame
L. Rev. 171, 195, n. 111, 231, n. 319 (2020) (Bruhl).
                  Cite as: 597 U. S. ____ (2022)              5

                    SOTOMAYOR, J., dissenting

    “Where intervening developments, or recent develop-
    ments that we have reason to believe the court below
    did not fully consider, reveal a reasonable probability
    that the decision below rests upon a premise that the
    lower court would reject if given the opportunity for
    further consideration, and where it appears that such
    a redetermination may determine the ultimate out-
    come of the litigation, a GVR order is, we believe, po-
    tentially appropriate. Whether a GVR order is ulti-
    mately appropriate depends further on the equities of
    the case . . . .” Lawrence v. Chater, 516 U. S. 163, 167–
    168 (1996) (per curiam).
   The justifications for this “reasonable probability” stand-
ard are many. The Court has explained that a GVR order
can, depending on the circumstances, “conserv[e] the scarce
resources of this Court that might otherwise be expended
on plenary consideration, assis[t] the court below by flag-
ging a particular issue that it does not appear to have fully
considered, assis[t] this Court by procuring the benefit of
the lower court’s insight before we rule on the merits, and
alleviat[e] the ‘[p]otential for unequal treatment’ that is in-
herent in our inability to grant plenary review of all pend-
ing cases raising similar issues.” Id., at 167. In the crimi-
nal context in particular, the Court has emphasized that
“[w]hen a litigant is subject to the continuing coercive
power of the Government in the form of imprisonment, our
legal traditions reflect a certain solicitude for his rights, to
which the important public interests in judicial efficiency
and finality must occasionally be accommodated.” Stutson
v. United States, 516 U. S. 193, 196 (1996) (per curiam).
   Applying this standard here, a GVR order is entirely ap-
propriate. The Solicitor General’s considered concession
that 18 U. S. C. §1958(a) is not a “crime of violence” under
the elements clause of §924(c)(3)(A) is an intervening devel-
opment that has triggered the Government’s agreement to
6                GRZEGORCZYK v. UNITED STATES

                       SOTOMAYOR, J., dissenting

forgo assertion of the procedural bar that proved decisive
below. Consequently, there is surely a reasonable probabil-
ity of a different result on remand: With the Government
waiving the procedural bar, Grzegorczyk’s §924(c) convic-
tion and 5-year sentence should be vacated, and his
§1958(a) sentence reduced by at least 2 years and 7
months.2 Moreover, given the stakes for Grzegorczyk, as
well as the Government’s express consent, this is a case
where the marginal cost to judicial efficiency and finality
from a remand should yield to solicitude for Grzegorczyk’s
rights. “[F]urther proceedings” are therefore “just under
the circumstances,” 28 U. S. C. §2106, and the Court should
issue a GVR order.
                             III
   Notwithstanding the foregoing analysis, and contrary to
Lawrence and Stutson, the Court denies certiorari. It
thereby deprives Grzegorczyk of an opportunity to correct
two patent errors in his convictions and sentences, despite
the Government’s urging. Current and former Members of
this Court have raised arguments for constricting this
Court’s longstanding GVR practice, but none justify this
harsh result.
   Some Justices have opined, contrary to the aforemen-
tioned precedents, that GVR orders are inappropriate un-
less the Solicitor General confesses error in the outcome be-
low, not just the reasoning, or the Court itself determines
that the outcome was erroneous.3 To begin with, however,
——————
  2 The courts below and the parties could also consider on remand

whether any of the charges dismissed pursuant to Grzegorczyk’s plea
agreement should be revived, see Brief for United States 11, but any such
consideration would not bear on the undisputed invalidity of Grzegor-
czyk’s §924(c) conviction. The dismissed counts of Grzegorczyk’s indict-
ment also charged violations of §1958(a), which the Government now
concedes are not “crime[s] of violence” for purposes of §924(c).
  3 See, e.g., Myers v. United States, 587 U. S. ___, ___ (2019) (ROBERTS,

C. J., dissenting) (slip op., at 1) (GVR order in a criminal case where the
                      Cite as: 597 U. S. ____ (2022)                       7

                        SOTOMAYOR, J., dissenting

this alternative view does not support the instant disposi-
tion. As the Solicitor General explains, the procedural bar
on which the Court of Appeals premised its denial of relief
to Grzegorczyk is waivable, and the Government would
waive it on remand. See Brief for United States 11 (citing
Wood v. Milyard, 566 U. S. 463, 472–473 (2012)). The Gov-
ernment’s concession that Grzegorczyk’s 18 U. S. C. §924(c)
conviction is invalid, coupled with the Government’s com-
mitment to forgo reliance on the procedural bar, thus leaves
little room for any result other than vacatur of (at least)
that conviction and sentence.
   Even setting aside the circumstances of this case, the al-
ternative view fails on its own merits. It cannot be squared
with the only textual limitation on the Court’s statutory au-
thority in such cases, which requires that a GVR order “be
just under the circumstances.” 28 U. S. C. §2106.4 This
Court’s prior GVR practice recognizes that deprivations of
process, particularly where the stakes for individual liti-

——————
Solicitor General “believe[d] the Eighth Circuit made some mistakes in
its legal analysis, even if it ultimately reached the right result”); Ma-
chado v. Holder, 559 U. S. 966 (2010) (same) (GVR order in an immigra-
tion case where the Solicitor General “suggest[ed] that the Court of Ap-
peals ignored petitioners’ nonconstitutional claim of ineffective
assistance of counsel” but “d[id] not . . . take the position that the judg-
ment reached [below] was incorrect,” and “this Court ha[d] not inde-
pendently examined the merits of that judgment”); Nunez v. United
States, 554 U. S. 911, 912 (2008) (Scalia, J., dissenting) (“In my view we
have no power to set aside (vacate) another court’s judgment unless we
find it to be in error,” or at least “when the Government, without conced-
ing that a judgment is in error, merely suggests that the lower court’s
basis for the judgment is wrong”).
   4 Justice Scalia suggested that “implicit [constitutional] limitations im-

posed . . . by the nature of the appellate system” may deprive this Court
of the power to vacate judgments not determined to be in error. Lawrence
v. Chater, 516 U. S. 163, 178 (1996) (dissenting opinion); see also id., at
189–190. The Court correctly rejected this view as lacking any textual
basis and as inconsistent with historical practice. Id., at 166–167 (per cu-
riam).
8                GRZEGORCZYK v. UNITED STATES

                       SOTOMAYOR, J., dissenting

gants are high, are unjust in and of themselves. Such dep-
rivations harm not only litigants but also the legal system
itself, confidence in which is eroded when known, conse-
quential, and remediable errors are needlessly left uncor-
rected. Cf. Rosales-Mireles v. United States, 585 U. S. ___,
___ (2018) (slip op., at 10) (“In broad strokes, the public
legitimacy of our justice system relies on procedures that
are ‘neutral, accurate, consistent, trustworthy, and fair,’
and that ‘provide opportunities for error correction’ ”). Re-
spect for these concerns can justify the marginal cost to ef-
ficiency and finality occasioned by a GVR order, as this
Court has recognized. See, e.g., Stutson, 516 U. S., at 197
(“ ‘[D]ry formalism should not sterilize procedural resources
which Congress has made available to the federal courts,’ ”
at least where “a GVR order guarantees to the petitioner
full and fair consideration of his rights . . . and is also satis-
factory to the Government”).5
    The alternative view does a grave disservice to these
principles. By dismissing GVR orders as mere “tutelary re-
mand[s], as to a schoolboy made to do his homework again,”
Lawrence, 516 U. S., at 185–186 (Scalia, J., dissenting), it
gives little or no weight to concerns about injustice to liti-
gants and damage to public confidence. No doubt, this
Court must guard zealously against unwarranted imposi-
tions upon “the hard-working judges of the [Courts of Ap-
peals].” Myers v. United States, 587 U. S. ___, ___ (2019)
(ROBERTS, C. J., dissenting) (slip op., at 1). Clearly, how-
ever, no judges would privilege their workloads above all
——————
   5 The Court once valued these concerns so deeply that in unusual cases,

it issued GVR orders even where purportedly independent grounds, de-
cided by the court below, supported the judgment. See Wellons v. Hall,
558 U. S. 220, 222, 224 (2010) (per curiam) (issuing a GVR order where
a Court of Appeals erroneously applied a procedural bar and also stated
it would independently deny relief on the merits, because the Court of
Appeals gave, “at most, perfunctory consideration” to the merits without
the benefit of an evidentiary hearing, leaving this Court unsure whether
the merits determination “really was independent” of the error).
                     Cite as: 597 U. S. ____ (2022)                     9

                       SOTOMAYOR, J., dissenting

other considerations, particularly courts’ interest in the fair
administration of justice.
   The suggestion that this Court should independently
evaluate a confession of error on the merits before issuing a
GVR order also falters. This Court has often remarked that
it is “a court of review, not of first view.” Cutter v. Wil-
kinson, 544 U. S. 709, 718, n. 7 (2005). The Court’s
longstanding GVR practice is consistent with that concep-
tion: It does not engage this Court in routine error correc-
tion, but leaves it to the lower courts to revisit their judg-
ments, including possible alternative grounds for those
judgments, in the first instance. See Lawrence, 516 U. S.,
at 167; Stutson, 516 U. S., at 197.6 In this way, GVR orders
enable the Government and the lower courts to share in the
work of ensuring that our legal system does not erroneously
“deny someone his liberty longer than the law permits.” See
Hicks v. United States, 582 U. S. ___, ___ (2017) (GORSUCH,
J., concurring) (slip op., at 3).
   Because none of the aforementioned objections apply to
Grzegorczyk’s petition, see supra, at 6–7, the Court’s denial
of certiorari must be premised on a different justification,
one still more novel. That rationale seems to be this: The
Government’s shift in position, though an intervening de-
velopment, is not the kind of development that warrants a
GVR order. The Court’s apparent concern is that although
the Government concedes that the premise of the decision
——————
   6 This Court’s issuance of GVR orders without forecasting definite out-

comes on remand also accords with other established appellate practices.
For example, an appellate court may vacate and remand for considera-
tion of mootness without determining that a case is moot. Similarly, this
Court frequently reverses or vacates a lower court’s judgment on one
ground, but remands for consideration of alternative grounds, such as
harmlessness, that may ultimately support the lower court’s original
judgment. See Bruhl 232–233. Moreover, my colleagues do not appear
to question this Court’s authority to issue a GVR order where an inter-
vening decision of this Court bears on the reasoning below, again without
determining whether the judgment itself is invalid.
10               GRZEGORCZYK v. UNITED STATES

                        SOTOMAYOR, J., dissenting

below (the Government’s assertion of a procedural bar) has
changed, the Government does not object to the legal anal-
ysis that flowed from that premise (that the procedural bar,
if asserted, foreclosed Grzegorczyk’s claim). See ante, at 1–
2 (statement of KAVANAUGH, J., respecting denial of certio-
rari).
   This Court’s GVR practice, however, has never been so
inflexibly focused on correcting legal errors. Rather, as ex-
plained, this Court has long issued GVR orders to facilitate
the fair and just resolution of individual cases in the lower
courts. See, e.g., Lawrence, 516 U. S., at 174–175 (issuing
a GVR order to allow a lower court to “consider [a new] ad-
ministrative interpretation that appears contrary to the
Government’s narrow self-interest” and “furthe[r] fairness
by treating Lawrence like other future benefits appli-
cants”). It is therefore no answer to observe that the Gov-
ernment “should have no difficulty presenting [a] matter to
subsequent panels of the [Court of Appeals]” in other cases.
Myers, 587 U. S., at ___ (ROBERTS, C. J., dissenting) (slip
op., at 2). The Government’s future litigation positions offer
cold comfort to a petitioner who must face additional years
in prison, if not deportation or execution, based solely on
happenstance, and despite the ready availability of a rem-
edy that the Government affirmatively advocates.7
   Ultimately, underpinning many criticisms of the Court’s
——————
  7 Nor can the Court’s denial of a GVR order be justified by the remote

possibility of a Presidential pardon or commutation. See ante, at 2 (state-
ment of KAVANAUGH, J.). Plainly, the Article II pardon power, which ap-
plies in all federal criminal cases, does not obviate or impliedly displace
available judicial processes and remedies. To the contrary, while Presi-
dential pardons and commutations may be granted as acts of mercy, to
address changes in society or personal circumstances, or for other rea-
sons, they have never been understood as mechanisms for correcting er-
rors, whether by courts or by the Government. Moreover, relying on the
theoretical availability of a pardon overlooks the fact that the courts, not
just the Government, initially erred by approving Grzegorczyk’s unlaw-
ful sentence in excess of the statutory maximum.
                  Cite as: 597 U. S. ____ (2022)           11

                   SOTOMAYOR, J., dissenting

GVR practice seems to be a desire to teach the Government
that it must live with its own litigation choices. That logic
persuades where, for example, the Government appears to
seek a GVR order as “part of an unfair or manipulative lit-
igation strategy,” such as an effort to avoid this Court’s re-
view of an issue. Lawrence, 516 U. S., at 168; see also
Hicks, 582 U. S., at ___ (GORSUCH, J., concurring) (slip op.,
at 3) (cautioning against issuing a GVR order “when the
confession bears the marks of gamesmanship”). It is inapt
here. I agree that it would have been preferable for the
Government to correct its mistake during the proceedings
below. But the Government will learn no lesson, because it
will pay no price. By denying certiorari rather than issuing
a GVR order, the Court allocates the full cost of the Govern-
ment’s error to Grzegorczyk, who faces over 7½ extra years
of incarceration as a result.
                         *     *     *
  All agree that a GVR order is inappropriate when the out-
come plainly would not change on remand. Here, however,
significant portions of Grzegorczyk’s convictions and sen-
tences are unfair and illegal, as Grzegorczyk’s prosecuting
and jailing authority concedes. In view of Grzegorczyk’s lib-
erty interests, and consistent with the Government’s re-
sponsibility to ensure that the laws are applied fairly and
accurately, the Solicitor General asks this Court to afford
the Government and the courts below a chance to address
this concern, as the Court has done for decades. Yet the
Court declines to do so. The rules of law under which people
are deprived of their liberty or their lives should be made of
sturdier stuff. I respectfully dissent.